DETAILED ACTION
Claims 1-18 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Final.
This action is responsive to the following communication: the response filed on 02-26-2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2, 16-17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sultenfuss et al. [Publication No. 2014/0095899] in view of Daly et al. [Publication No 2017/0085084 A1].
As per claims 1-2, 17 and 18, Sultenfuss et al. discloses an information processing apparatus, comprising: 
an interface; [interface between port 30 and port 38; Fig 1] 
a battery; and [battery 44; Fig 1] 
a controller configured to: 
determine whether the information processing apparatus [peripheral device 12; Fig 1]  receives a reduction notification from an external device [information handling external devices can exchange information with an information handling system” . Through the USB standard communication, the USB interface “includes a configuration descriptor that specifies power consumption by a peripheral device” and uses “power link 36” to supply power. [0006, 0010, Fig 1] For example, Sultenfuss system discloses a communication exchange where the “power controller 46 and charger 48 communicate SDP, CDP or DCP power transfers through serial data link 34 as defined by the USB standard.  In one example embodiment, coordination of power delivery under the USB standard. One such power coordination is under a primary parameter in which the IHS provides a power level equivalent to “10 W” and another power level equivalent to “20 W”.  [Fig 1, 0017, 0018] Therefore, for a PHOSITA, this means that the “coordination” and “communication” occurring between the information handling system 10 and peripheral device 12 for setting a power transfer from 20 W to a lower power transfer of 10W, is similar to the claimed expression of communication notification that is directed to reducing the power being supplied. Moreover, Sultenfuss teachings are directed to exchange of information for specifying power consumption between a peripheral and the information handling system suggests suggested to one of ordinary skill in the art at the time the invention was made.” Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (emphasis added) (quoting In re Lamberti, 545 F.2d 747, 750 (CCPA 1976)). See also MPEP § 2123.)
request the external device via the interface to supply the electric power of a second power amount when the controller determines that the information processing apparatus receives the reduction notification in the state in which the interface is currently receiving the electric power of the first power amount from the external device, the second power amount being less than the first power amount, [inter alia: the information handling system 10 to provide primary power reduction of 10w due to “fold back” instead of 20 W, and 10w is less than 20 w.[0018, Fig 2] This decrease on power from 20 w disclosed from Sultenfuss et al. is because the power drawn from the peripheral exceeds the power available to be supplied by the information handling system . 
Sultenfuss system is directed to the invention of exchanging available power via a USB interface between two computer devices such that power availability from one computing device is exchanged using a primary power parameters and secondary parameter. According to Sultenfuss, primary power parameter is less than secondary 
the second power amount being greater than or equal to an amount of the electric power consumed in self-discharge of the battery
However, Daly et al. discloses that. In particular, Daly et al. discloses the following: 
an interface; [Universal Serial Bus (USB); 0014]
a battery; and  [battery; 0013]
a controller configured to: 
determine whether the information processing apparatus [accessory device:;Fig 1] receives a reduction notification from an external device [computing device; Fig 1] via the interface in a state in which the interface is receiving the electric power of a first power amount from the external device via the interface, the reduction notification indicating reduction in the electric power from the external device, (inter alia: the power draw level may also be determined according to requests obtained from the accessories to request particular power levels.[0035] One of the levels described by Dally et al. is limit the power supplied to the accessory; [Fig 5 (step 516] ) the information processing apparatus receiving the reduction notification before a timing when the electric power is reduced from a the first power amount that is currently supplied from the external device to a power amount that is less than the first power amount;; and (inter alia: “determine a usage scenario for power management of a computing device that reflects system state 
request the external device via the interface to supply the electric power of a second power amount when the controller determines that the information processing apparatus receives the reduction notification, in the state in which the interface is currently receiving the electric power of the first power amount from the external device,  the second power amount being less than the first power amount, [inter alia: the power draw level may also be determined according to requests obtained from the accessories to request particular power levels.[0035] One of the levels described by Dally et al. is limit the power supplied to the accessory from a higher power level; [Fig 5]  the second power amount being greater than or equal to an amount of the electric power consumed in self-discharge of the battery. [ Claim 1 of Daly et al. states… “determining a usage scenario for power management of the computing device that reflects at least system state information and a power draw level for one or more accessory devices connected to the computing device;  and controlling distribution of power available from a power system of the computing device between device systems of the computing device and the accessory devices according to the usage scenario;” Therefore, Daly’s teaching of supplying “power available” to the accessory “that reflects state information” of its own power consumption and the power needed by the accessory to consume to perform 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Sultenfuss et al. and Daly et al. because, both references are in the same field of endeavor. Daly’s teaching of supplying power available in one or more levels to another computing device after determining its own power needs first would enhance Sultenfuss' system by allowing the computer system to prioritize power for itself before exchanging power levels to an attached device, thus creating a efficient power management system.  
As per claim 2, Sultenfuss as modified discloses further comprising an image processor configured to execute a job, wherein the controller is configured to, when the image processor is executing the job, request the external device to supply the electric power of the second power amount via the interface, the second power amount being greater than or equal to an amount of the electric power which is obtained by adding a power consumption amount required for execution of the job to the amount of the electric power consumed in the self-discharge of the battery. [Daly discloses that the power supplied to the accessory is based on accessory’s “current usage scenario” [0023] Daly discloses usage scenario as assessments of includes “processing workload, application(s) being used, task” [0035]
 

3.	Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sultenfuss et al. [Publication No. 2014/0095899] in view of Daly et al. [Publication No ]2017/0085084 A1] and further view of Achiwa et al. [Publication No.  2015/0264208 A1]

As per claim 3, Sultenfuss as modified discloses further comprising a print engine, the print engine being configured to print an image on a sheet to execute a print job, [Sultenfuss states that the peripheral device may be a “printer”, thus to a PHOSITA print is configured to print images in a paper sheet. [0017] Dyla further discloses wherein the controller is configured to, when the controller executes a job to request the external device to supply the electric power of the second power amount via the interface, the second power amount being greater than or equal to an amount of the electric power which is obtained by adding a power consumption amount required for execution of the job to the amount of the electric power consumed in the self-discharge of the battery.[ Daly et al. states… “determining a usage scenario for power management of the computing device that reflects at least system state information and a power draw level for one or more accessory devices connected to the computing device;  and controlling distribution of power available from a power system of the computing device between device systems of the computing device and the accessory devices according to the usage scenario;” Therefore, Daly’s teaching of supplying 

Sultenfuss as modified does not distinctly disclose the following: 
wherein the controller is configured to, when the controller executes the print job by the print engine, request the external device to supply the electric power of the second power amount via the interface, the second power amount being greater than or equal to an amount of the electric power which is obtained by adding a power consumption amount required for execution of the print job to the amount of the electric power consumed in the self-discharge of the battery. 
However, Achiwa et al. discloses wherein the controller is configured to, when the controller executes the print job by the print engine, request the external device to supply the electric power of the second power amount via the interface, the second power amount being greater than or equal to an amount of the electric power which is obtained by adding a power consumption amount required for execution of the print job to the amount of the electric power consumed in the self-discharge of the battery. [Fig 7 illustrates the process where an image processing is receiving an instruction to “print” and because of that, the process of “limit supply of power” to the peripheral device is initiated based on the image printing “apparatus state”  [Fig 7, 0014] Stated differently, the information processing apparatus has changed, the determination unit changes the power supply capability to be presented to the external device, based on the changed state”  
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Sultenfuss as modified and Achiwa et al. because, all references are in the same field of endeavor. Achiwa’s teaching of supplying variable power to an accessory device based on the image processing operating state would enhance Sultenfuss' as modified system by allowing the image processing to adjust its power supplied to device based on the individual printing functions, thus improving power management. 
As per claim 4, Sultenfussas modified discloses wherein the controller is configured to receive the print job from the external device via the interface. [Sultenfuss states that the peripheral device may be a “printer”, thus to a PHOSITA print is configured to print images in a paper sheet; 0017], [Achiwa et al.; here is provided a printing apparatus that is capable of supplying power to an external device, comprising a printing unit, a power supply unit configured to supply power to the external device, and a reception unit configured to receive a print instruction, wherein in a case where the reception unit receives the print instruction, the power supply unit reduces power supplied to the external device, and wherein after the power supply unit reduces the power supplied to the external device, the printing unit executes printing based on the print instruction; 0016]
As per claim 5, Sultenfuss as modified discloses further comprising a scan engine, the scan engine being configured to scan an image from a document to execute 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Sultenfuss as modified and Achiwa et al. because, all references are in the same field of endeavor. Achiwa’s teaching of supplying variable power to an accessory device based on the image processing operating state would enhance Sultenfuss' as modified system by allowing the image processing to adjust its power supplied to device based on the individual printing functions, thus improving power management. 
As per claim 6, Sultenfuss as modified discloses wherein the controller is configured to receive the scan job from the external device via the interface. [Achiwa; where a print job is executed after USB power supply has been started for the peripheral device 10 connected to the image processing apparatus 100 via the USB 
Allowable Subject Matter
Claims 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed on 02-26-2021 are directed to the newly added subject matter addressed via amendments, which have been fully considered by the Office as part the rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743


aurel.prifti@uspto.gov